                      July 17, 2020

                      VIA EMAIL

                      F. Franklin Amanat
                      Ekta R. Dharia
                      Assistant U.S. Attorneys
                      Eastern District of New York
                      271A Cadman Plaza East
                      Brooklyn, NY 11201-1820

                           Re: Bing Guan, et al. v. Chad F. Wolf, et al.,
                              Civil No. 19-CV-6570 (PKC/JO)
LEGAL DEPARTMENT

National Office       Dear Counsel,
125 Broad Street,
18th Floor                  We represent the Plaintiffs in the above-referenced action. In
New York, NY 10004
Tel: (212) 549-2644
                      accordance with the Court’s scheduling orders dated May 29, 2020 and
Fax: (212) 549-2644   March 6, 2020, we attach a service copy of Plaintiffs’ Memorandum of
aclu.org              Law in Opposition to Defendants’ Motion to Dismiss Complaint.
Susan N. Herman              Pursuant to Judge Pamela K. Chen’s Individual Practices and
President
                      Rules, only a copy of this letter will be filed on the public docket at this
Anthony D. Romero     time. Plaintiffs will file the accompanying Memorandum of Law in
Executive Director    Opposition when briefing on Defendants’ Motion to Dismiss is complete.
Richard Zacks
Treasurer

                                                           Respectfully submitted,

                                                           s/ Esha Bhandari
                                                           Esha Bhandari
                                                           Scarlet Kim
                                                           Arianna Demas
                                                           AMERICAN CIVIL LIBERTIES
                                                           UNION FOUNDATION
                                                           125 Broad Street,
                                                           18th Floor
                                                           New York, NY 10004
                                                           (212) 549-2500 (phone)
                                                           (212) 549-2583 (fax)
                                                           ebhandari@aclu.org
                                                           scarletk@aclu.org
                                                           ademas@aclu.org
 Antony Gemmell                               Mitra Ebadolahi
 Christopher Dunn                             Sarah Thompson
 NEW YORK CIVIL LIBERTIES                     AMERICAN CIVIL LIBERTIES UNION
 UNION FOUNDATION                             FOUNDATION OF SAN DIEGO &
 125 Broad Street,                            IMPERIAL COUNTIES
 19th Floor                                   P.O. Box 87131
 New York, NY 10004                           San Diego, CA 92138-7131
 (212) 607-3300 (phone)                       (619) 232-2121 (phone)
 (212) 607-3318 (fax)                         (619) 232-0036 (fax)
 agemmell@nyclu.org                           mebadolahi@aclusandiego.org
 cdunn@nyclu.org                              sthompson@aclusandiego.org



                                                  Counsel for Plaintiffs


Cc (cover letter only): Docket for Case No. 19-CV-6570

Encl.: Memorandum of Law in Opposition to Defendants’ Motion to Dismiss Complaint




                                          2
